     Case 2:20-cv-02124-RFB-BNW Document 24
                                         20 Filed 03/26/21
                                                  03/22/21 Page 1 of 2



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                         Case No.: 2:20-CV-02124-RFB-BNW
18
                             Plaintiff,                 STIPULATION AND ORDER TO
19                                                      EXTEND TIME TO RESPOND TO
                      vs.                               FIRST AMENDED COMPLAINT [ECF
20                                                      No. 19]
       FIDELITY NATIONAL TITLE
21     INSURANCE COMPANY,                               (FIRST REQUEST)
22                           Defendant.
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff The Bank of New York Mellon (“BONY”), by and through their respective attorneys of

26
     record, which hereby agree and stipulate as follows:

27          1.      On November 18, 2020 BONY filed its complaint in the instant action. (ECF No.

28   1.);

                                                    1
                                          STIPULATION AND ORDER
     Case 2:20-cv-02124-RFB-BNW Document 24
                                         20 Filed 03/26/21
                                                  03/22/21 Page 2 of 2



1            2.      On March 11, 2021, the Court granted the parties stipulation for leave to amend the
2    complaint (ECF No. 18);
3            3.      On March 11, 2021, BONY filed its first amended complaint in the instant action
4    (ECF No. 19);
5            4.      Fidelity’s response to the first amended complaint is currently due on March 25,
6    2021;
7            5.      Counsel for Fidelity is requesting a two-week extension of its deadline to file a
8    response to the first amended complaint, until April 8, 2021, to afford Fidelity’s counsel
9    additional time to review and respond to BONY’s first amended complaint.
10           6.      Counsel for BONY does not oppose the requested extension;
11           7.      This is the first request for an extension made by counsel for Fidelity, which is
12   made in good faith and not for the purposes of delay.
13           IT IS SO STIPULATED that Fidelity’s deadline to file a response to the first amended
14   complaint is hereby extended through and including April 8, 2021.
15   Dated: March 22, 2021                          SINCLAIR BRAUN LLP
16

17                                                  By:     /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
18                                                        Attorneys for Defendant
                                                          FIDELITY NATIONAL TITLE INSURANCE
19                                                        COMPANY
20   Dated: March 22, 2021                          AKERMAN LLP
21

22                                                  By:    /s/-Jamie K. Combs
                                                          JAMIE K. COMBS
23
                                                          Attorneys for Plaintiff
                                                          THE BANK OF NEW YORK MELLON
24

25   IT IS SO ORDERED.

26                 March
             Dated this    26,day
                        _____  2021.
                                  of _____________, 2021.

27                                                 __________________________________________
                                                   RICHARD   F. BOULWARE
                                                   Brenda Weksler
28
                                                   UNITED  STATES
                                                   United States   DISTRICT
                                                                 Magistrate    JUDGE
                                                                            Judge
                                                   2
                                         STIPULATION AND ORDER
